Name: Commission Regulation (EC) NoÃ 238/2005 of 11 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 12.2.2005 EN Official Journal of the European Union L 42/1 COMMISSION REGULATION (EC) No 238/2005 of 11 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 11 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 118,4 204 88,9 212 157,6 624 176,8 999 135,4 0707 00 05 052 165,8 068 111,6 204 82,0 999 119,8 0709 10 00 220 39,4 999 39,4 0709 90 70 052 184,6 204 247,6 999 216,1 0805 10 20 052 44,4 204 40,8 212 48,9 220 37,4 400 45,0 448 34,8 624 65,9 999 45,3 0805 20 10 204 88,4 624 72,5 999 80,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,1 204 96,6 400 79,0 464 42,4 624 74,8 662 36,0 999 65,0 0805 50 10 052 62,3 220 27,0 999 44,7 0808 10 80 400 100,9 404 89,2 528 96,4 720 65,4 999 88,0 0808 20 50 388 87,5 400 94,8 512 70,8 528 58,0 720 55,6 999 73,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.